                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC, 1
                                                                 (Jointly Administered)
                   Debtors.                                      Objection Deadline: Mar. 18, 2021 at 4:00 p.m. (ET)


            SUMMARY COVER SHEET OF SEVENTH APPLICATION OF
        HAYNES AND BOONE, LLP FOR ALLOWANCE OF COMPENSATION AND
                REIMBURSEMENT OF EXPENSES FOR THE PERIOD
          FROM DECEMBER 1, 2020 TO AND INCLUDING JANUARY 31, 2021

    Name of Applicant:                                         Haynes and Boone, LLP (“H&B”)

    Authorized to Provide Professional Services to:            Debtors and Debtors in Possession

    Date of Retention:                                         April 20, 2020 (nunc pro tunc to February
                                                               18, 2020)

    Period for Which Compensation and
    Reimbursement Are Requested:                               December 1, 2020 – January 31, 2021


    Amount of Compensation Requested:                          $583,513.60 (80% of $729,392.00)


    Amount of Expense Reimbursement Requested:                 $442.20


This is a(n): monthly           X interim             final application




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


4835-0816-9951
                              PRIOR MONTHLY APPLICATIONS FILED

                                    Requested                   Approved              Outstanding
    Date
   Filed;         Period
                                 Fees       Expenses         Fees     Expenses      Fees       Expenses
   Docket        Covered
    No.
  05/15/20       2/18/20 –
                              $310,541.00   $1,185.14   $248,432.80   $1,185.14   $62,108.20    $0.00
  Dkt. 660       4/30/20

  07/17/20       05/01/20 –
                              $314,174.50   $814.00     $251,338.00   $814.00     $62,836.50    $0.00
  Dkt.1029       06/30/20

  08/24/20       07/01/20 –
                              $162,883.50   $282.00     $130,306.80   $282.00     $32,576.70    $0.00
  Dkt.1142       07/31/20

  09/18/20       08/01/20 –
                              $165,050.50    $0.00      $132,040.40    $0.00      $33,010.10    $0.00
  Dkt.1349       08/31/20

  11/13/20       09/01/20 –
                              $417,805.00   $561.28     $334,244.00   $561.28     $83,561.00    $0.00
  Dkt.1662       10/31/20

  12/28/20       11/01/20 –
                              $320,210.00    $0.00      $256,168.00    $0.00      $64,042.00    $0.00
  Dkt.1874       11/30/20




                                                        ii
4835-0816-9951
        COMPENSATION AND HOURS BY PROFESSIONAL, DEC. 1 – DEC. 31, 2020


                                                      Year of                   Total
                                                                    Hourly
                                Position           Admission                    Hours           Total
             Name                                                   Billing
                            Area of Expertise       / Years of                               Compensation
                                                                     Rate       Billed 2
                                                   Experience
    Ernest Martin, Jr.     Partner/Insurance         1987 / 33        $995           32.0         $31,840.00
                           Litigation
    Adrian Azer            Partner/Insurance         2003 / 17        $775         146.6         $113,615.00
                           Litigation
    Mike Stoner            Associate/Insurance       2010 /10         $675           46.7         $31,522.50
                           Litigation
    Carla Green            Associate/Insurance       2015 / 5         $650         139.2          $90,480.00
                           Litigation
    Brittany Parks         Associate/Insurance       2016 / 4         $645           28.8         $18,576.00
                           Litigation
    Wesley Dutton          Associate/Insurance       2018 / 2         $545           39.8         $21,691.00
                           Litigation
    Benjamin Schindler     Associate/Insurance       2020 / 1         $450            9.3           $4,185.00
                           Litigation
    Denise A. Stilz        Paralegal/                   38            $395            9.8           $3,871.00
                           Appellate
                                                                      Total        452.2         $315,780.50

                                                            Reduction taken                       $10,000.00

                                                                   TOTAL                         $305,780.50




2
 Haynes and Boone charges non-working travel at 50% of regular hourly rates in accordance with Local Rule 2016-
2(d)(viii). Such reductions are reflected in the figures in this column.


                                                      iii
4835-0816-9951
         COMPENSATION AND HOURS BY PROFESSIONAL, JAN. 1 – JAN. 31, 2021

                                                     Year of
                                Position           Admission         Hourly       Total          Total
             Name
                            Area of Expertise 3    / Years of         Rate        Hours 4     Compensation
                                                   Experience
    Richard Kanowitz        Partner/                1992 / 28           $1150        16.3           $18,745.00
                            Bankruptcy
    Ernest Martin, Jr.      Partner/Insurance        1987 / 33           $995        53.7           $53,431.50
                            Litigation
    Adrian Azer             Partner/Insurance        2003 / 17           $775       163.0          $126,325.00
                            Litigation
    Mike Stoner             Associate/Insurance      2010 / 10           $675        63.9           $43,132.50
                            Litigation
    David Staab             Associate/               2014 / 6            $675         3.7            $2,497.50
                            Bankruptcy
    Carla Green             Associate/Insurance      2015 / 5            $650       144.2           $93,730.00
                            Litigation
    Brittany Parks          Associate/Insurance      2016 / 4            $645        62.0           $39,990.00
                            Litigation
    Jordan Chavez           Associate/               2019 / 1            $545         8.2            $4,469.00
                            Bankruptcy
    Wesley Dutton           Associate/Insurance      2018 / 2            $545        29.9           $16,295.50
                            Litigation
    Benjamin Schindler      Associate/Insurance      2020 / 1            $450        53.0           $23,850.00
                            Litigation
    Denise Stilz            Paralegal/Business          38               $395         2.9            $1,145.50
                            Litigation
                                                                        Total       600.8          $423,611.50




3
  The list of attorneys expanded based on additional work that had a cross-over between bankruptcy and insurance.
4
  H&B charged the Debtors for 50% of non-working travel time in compliance with Local Rule 2016-2(d)(viii). Such
reductions are reflected in the figures in this column.



                                                       iv
4835-0816-9951
                 COMPENSATION AND EXPENSES BY PROJECT CATEGORY,
                               DEC. 1 – DEC. 31, 2020

                     Task Description                         Total Hours           Total Compensation

 Global Insurance Strategy (20234.5)                                          0.0                 $0.00
 Illinois-DJ (20234.15)                                                       0.0                 $0.00
 Hartford Litigation (20234.18)                                               0.0                 $0.00
 Kentucky (20234.20)                                                          0.0                 $0.00
 National Surety Litigation (20234.21)                                        0.0                 $0.00
 General Insurance Matters (20234.24)                                       427.3           $301,604.50
 REDACTED (Claimant Name) (20234.26)                                          0.0                 $0.00
 D&O Insurance Consulting (20234.28)                                          0.0                 $0.00
 GSUSA Insurance Matters (20234.29)                                           4.9             $3,485.50
 Bankruptcy Case Administration (20234.33)                                    0.0                 $0.00
 Professional Retention Issues (20234.34)                                     0.0                 $0.00
 Fee Applications (20234.35)                                                 19.6            $10,292.50
 Non-Working Travel (20234.36)                                                0.0                 $0.00
 Hearings and Court Matters (20234.37)                                        0.0                 $0.00
 Business Loss / COVID (20234.39)                                              .4               $398.00
                                                      Total                 452.2           $315,780.50
                                            Reduction taken                                  $10,000.00
                                                   TOTAL                                    $305,780.50




                                                       v
4835-0816-9951
                 COMPENSATION AND EXPENSES BY PROJECT CATEGORY,
                               JAN. 1 – JAN. 31, 2021

                     Task Description             Total Hours           Total Compensation

 Global Insurance Strategy (20234.5)                              0.0                 $0.00
 Illinois-DJ (20234.15)                                           0.0                 $0.00
 Hartford Litigation (20234.18)                                   0.0                 $0.00
 Kentucky (20234.20)                                              0.0                 $0.00
 National Surety Litigation (20234.21)                            0.0                 $0.00
 General Insurance Matters (20234.24)                           580.9           $410,088.00
 REDACTED (Claimant Name) (20234.26)                              0.0                 $0.00
 D&O Insurance Consulting (20234.28)                              0.0                 $0.00
 GSUSA Insurance Matters (20234.29)                              11.3             $8,679.50
 Bankruptcy Case Administration (20234.33)                        0.0                 $0.00
 Professional Retention Issues (20234.34)                         0.0                 $0.00
 Fee Applications (20234.35)                                      8.6             $4,844.00
 Non-Working Travel (20234.36)                                    0.0                 $0.00
 Hearings and Court Matters (20234.37)                            0.0                 $0.00
 Business Loss / COVID (20234.39)                                 0.0                 $0.00
 TOTAL                                                          600.8           $423,611.50




                                             vi
4835-0816-9951
                      EXPENSES BY CATEGORY, DEC. 1 – DEC. 31, 2020

                                    Category                                   Amount
 Federal Express                                                                          $0.00
 Filing Fees                                                                              $0.00
 On-line Research (Westlaw, Lexis, Pacer and related services)                            $0.00
 Other Expense: Lighthouse (Document vendor)                                            $141.00
 Out of Town Travel (includes lodging, air, ground transportation and meals)              $0.00
 Transcripts and tapes of hearing                                                         $0.00
 TOTAL:                                                                                 $141.00


                      EXPENSES BY CATEGORY, JAN. 1 – JAN. 31, 2021

                                    Category                                   Amount
 Federal Express                                                                          $0.00
 Filing Fees                                                                              $0.00
 On-line Research (Westlaw, Lexis, Pacer and related services)                           $19.20
 Other Expense: Lighthouse (Document vendor)                                            $282.00
 Out of Town Travel (includes lodging, air, ground transportation and meals)              $0.00
 Transcripts and tapes of hearing                                                         $0.00
 TOTAL:                                                                                 $301.20




                                                       vii
4835-0816-9951
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC, 1
                                                                 (Jointly Administered)
                    Debtors.                                     Objection Deadline: Mar. 18, 2021 at 4:00 p.m. (ET)


                  SEVENTH APPLICATION OF HAYNES AND BOONE, LLP
             FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF
                            EXPENSES FOR THE PERIOD
                     FROM DECEMBER 1, 2020 TO JANUARY 31, 2021

             Haynes and Boone, LLP (“H&B”), special insurance counsel for the Boy Scouts of

America and Delaware BSA, LLC, the non-profit corporations that are debtors and debtors in

possession (together, the “Debtors”) in the above-captioned chapter 11 cases, hereby submits this

seventh monthly application (this “Application”) requesting payment in the aggregate amount of

$583,955.80, which is equal to (a) 80% (i.e., $583,513.60) of the $729,392.00 of total

compensation earned by H&B for its services to the Debtors during the period from December 1,

2020 to and including January 31, 2021 (the “Fee Period”) and (b) 100% of the $442.20 of

necessary expenses incurred by H&B during the Fee Period in connection with its services to the

Debtors. In support of this Application, H&B respectfully represents as follows:

                                      JURISDICTION AND VENUE

             1.    The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,


1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.


4835-0816-9951
2012. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue is

proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

         2.      The statutory and other bases for the relief requested herein are sections 330 and

331 of chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy

Code”), rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), rule

2016-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules”), and the Order (I) Approving Procedures

for (A) Interim Compensation and Reimbursement of Expenses of Retained Professionals and (B)

Expense Reimbursement for Official Committee Members and (II) Granting Related Relief

[Docket No. 341] (the “Compensation Procedures Order”).

                                         BACKGROUND

         3.      On February 18, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition with the Court for relief under chapter 11 of the Bankruptcy Code. The Debtors continue

to operate and maintain their non-profit organization and manage their properties as debtors in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On February 19, 2020,

the Court entered an order [Docket No. 61] authorizing the joint administration and procedural

consolidation of the chapter 11 cases pursuant to Bankruptcy Rule 1015(b).

         4.      The Debtors retained H&B as their special insurance counsel, nunc pro tunc to the

Petition Date, pursuant to the Order Authorizing the Retention and Employment of Haynes and

Boone, LLP as Special Insurance Counsel for the Debtors and Debtors in Possession, Nunc Pro

Tunc to the Petition Date [Docket No. 463] (the “Retention Order”). The Retention Order

authorizes the Debtors to compensate and reimburse H&B in accordance with the terms and

conditions set forth in the Debtors’ application to retain H&B, subject to H&B’s application to the

Court.


                                                 2
4835-0816-9951
         5.      On April 6, 2020, the Court entered the Compensation Procedures Order. The

Compensation Procedures Order provides, among other things, that each professional shall be

entitled, on or as soon as practicable after the fifteenth (15th) day of each month following the

month for which compensation and/or expense reimbursement is sought, to file and serve an

application for interim allowance of compensation earned and reimbursement of expenses incurred

during the preceding month (each a “Monthly Fee Application”). Parties shall have fourteen (14)

days after service of a Monthly Fee Application to file an objection to the compensation or

expenses that are the subject thereof (the “Objection Deadline”). Upon the expiration of the

Objection Deadline, the applicant may file a certificate of no objection (a “CNO”) with the Court

with respect to the unopposed portion of the fees and/or expenses requested in the applicable

Monthly Fee Application. After the filing of a CNO, the Debtors are authorized and directed to

pay the applicant an amount equal to 80% of the fees and 100% of the expenses requested in the

applicable Monthly Fee Application not subject to an objection.

                                     RELIEF REQUESTED

         6.      By this Application, in accordance with the Compensation Procedures Order, H&B

requests payment in the aggregate amount of $583,955.80, which is equal to (a) 80% (i.e.,

$583,513.60) of the $729,392.00 of total compensation earned by H&B during the Fee Period for

its services to the Debtors and (b) 100% of the $442.20 of necessary expenses incurred by H&B

during the Fee Period for its services to the Debtors.

                           SUMMARY OF SERVICES RENDERED

         7.      Attached hereto as Exhibit A-1 is a detailed statement of the time expended and

compensation earned by H&B during the December 1 – December 31, 2020 portion of the Fee

Period. H&B’s professionals expended a total of 452.2 hours in connection with these chapter 11

cases during the Fee Period. All services for which H&B is requesting compensation were


                                                 3
4835-0816-9951
performed for or on behalf of the Debtors. The services rendered by H&B during this portion of

the Fee Period are categorized as set forth in Exhibit A-1 and in the summary cover sheets prefixed

to this Application. The professionals who provided services to the Debtors during the Fee Period

are also identified in Exhibit A-1 and in the summary cover sheets.

         8.      Attached hereto as Exhibit A-2 is a detailed statement of the time expended and

compensation earned by H&B during the January 1 – January 31, 2021 portion of the Fee Period.

H&B’s professionals expended a total of 600.8 hours in connection with these chapter 11 cases

during the Fee Period. All services for which H&B is requesting compensation were performed

for or on behalf of the Debtors. The services rendered by H&B during this portion of the Fee

Period are categorized as set forth in Exhibit A-2 and in the summary cover sheets prefixed to this

Application. The professionals who provided services to the Debtors during the Fee Period are

also identified in Exhibit A-2 and in the summary cover sheets.

                           ACTUAL AND NECESSARY EXPENSES

        9.       H&B incurred also certain necessary expenses during the Fee Period for which it is

entitled to reimbursement under the terms of its retention. As set forth in greater detail in the

summary attached hereto as Exhibit B-1, H&B’s total expenses incurred during the December

2020 Fee Period are $141.00.

        10.      H&B incurred also certain necessary expenses during the Fee Period for which it is

entitled to reimbursement under the terms of its retention. As set forth in greater detail in the

summary attached hereto as Exhibit B-2, H&B’s total expenses incurred during the January 2021

Fee Period are $301.20.




                                                 4
4835-0816-9951
                                 VALUATION OF SERVICES

         11.     The hourly rates reflected on Exhibit A-1 are H&B’s customary hourly rates for

work of this character. The reasonable value of the services rendered by H&B for the Fee Period

as special insurance counsel to the Debtors in these chapter 11 cases is $305,780.50.

         12.     The hourly rates reflected on Exhibit A-2 are H&B’s customary hourly rates for

work of this character. The reasonable value of the services rendered by H&B for the Fee Period

as special insurance counsel to the Debtors in these chapter 11 cases is $423,611.50.

         13.     In accordance with section 330 of the Bankruptcy Code, the fees requested are

reasonable in light of factors including, among other things, (a) the complexity of these chapter 11

cases, (b) the time expended, (c) the nature and extent of the services rendered, (d) the value of

such services, and (e) the costs of comparable services other than in a case under this title.

         14.     Although H&B has made every effort to include all fees and expenses incurred

during the Fee Period in this Application, some fees and expenses might have been omitted from

this Application due to delays caused by accounting and processing during the Fee Period. H&B

reserves the right to submit further applications to the Court for allowance of such fees and

expenses not included herein. Subsequent fee applications will be filed in accordance with the

requirements of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and the

Compensation Procedures Order.

                             CERTIFICATION OF COMPLIANCE

         15.     The undersigned has reviewed the requirements of Local Rule 2016-2 and certifies

that, to the best of his knowledge, information and belief, this Application complies with that rule.




                           [Remainder of Page Intentionally Left Blank]



                                                  5
4835-0816-9951
         WHEREFORE, H&B requests payment in the aggregate amount of $583,955.80, which is

equal to (a) 80% (i.e., $583,513.60) of the $729,392.00 of total compensation earned by H&B

during the Fee Period for its services to the Debtors, and (b) 100% of the $442.20 of necessary

expenses incurred by H&B during the Fee Period in connection with its services to the Debtors,

for a total interim award of $583,955.80.


 Dated: March 3, 2021                             HAYNES AND BOONE, LLP
        Dallas, Texas
                                                  /s/ Ernest Martin, Jr.
                                                  Ernest Martin, Jr.
                                                  Partner
                                                  2323 Victory Avenue, Suite 700
                                                  Dallas, Texas 75219
                                                  Telephone: 214.651.5000
                                                  Email: Ernest.Martin@haynesboone.com

                                                  SPECIAL INSURANCE COUNSEL TO
                                                  THE DEBTORS AND DEBTORS IN
                                                  POSSESSION




                                              6
4835-0816-9951
